Title: To Thomas Jefferson from William Duane, 29 February 1808
From: Duane, William
To: Jefferson, Thomas


                  
                     Respected Sir 
                     
                     Phil. 29. Feb. 1808
                  
                  I think it my duty to enclose a letter to you received by me—I believe it contents to be true, from an overture very recently made to me, on the Subject of the Candidate for the Sn Chair—which have had no effect but disgust on me
                  I think it proper also solemnly to declare that the Essays which appeared in the Aurora concerning Michigan were not written by Mr Griswold—I should have stated this at the moment, that I saw such an impression was made, but hurry drove it from my mind, until I saw an account a successor & his arrest—truth demands this of me; I neither know Mr. G. nor if I did should I forefeit veracity for his or any other man
                  The Storm beats hard against me here still—last week & this Law, Law, Law—On Wednesday I am to be tried on a libel suit of Yrujo’s—Thursday for a conspiracy to prevail upon Govr MKean to commission a man Sheriff duly Elected—The object is to keep me from  & to ruin my affairs—on which subjects I should take the Liberty of saying more, if you were a private Citizen—accept the affections of a warm & sincere friend
                  
                  
                     Wm Duane 
                     
                  
               